DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
Surabhan Ratanasen, M.D., DATE: October 6, 1989
Petitioner,

Docket No. C-101
DECISION CR 48

-v-

The Inspector General.

DECISION AND ORDER

Petitioner requested a hearing to contest the Inspector
General's (I.G.'s) determination to exclude him from
participation in the Medicare and Medicaid programs for a
period of five years.’ The 1.G. filed a motion for
summary disposition of this case. This Decision and
Order resolves this case on the basis of written briefs
and a stipulated record. I hereby grant the I.G.'s
motion for summary disposition and conclude that the I.G.
was required under federal law to exclude Petitioner from
participation in the Medicare and Medicaid programs for a
period of five years.

' Section 1128 of the Act provides for the

exclusion of individuals and entities from the Medicare
program and requires the I.G. to direct States to exclude
those same individuals and entities from “any State
health care program" as defined in section 1128(h) of the
Act. The Medicaid program is one of the three types of
State health care programs defined in Section 1128 (h),
and for the sake of brevity, I refer only to it in this
Decision.
2
APPLICABLE STATUTES AND REGULATIONS
I. The Federal Statute.

This case is governed by section 1128 of the Social
Security Act (Act), codified at 42 U.S.C.A. 1320a-7 (West
Supp. 1989). Section 1128(a)(1) of the Act provides for
the exclusion from Medicare, and a directive to the State
to exclude from Medicaid, any individual who is
"convicted of a criminal offense related to the delivery
of an item or service" under the Medicare or Medicaid
programs. Section 1128(c) (3)(B) provides for a five year
minimum period of exclusion for those excluded under
section 1128(a) (1).

Section 1128(b) of the Act provides for the permissive
exclusion of individuals or entities: (1) convicted of
criminal offenses, such as fraud or financial misconduct,
which are not related to the Medicare or Medicaid
program, or (2) who have been convicted of, or have
committed criminal offenses, or acts which are related to
the Medicare, Medicaid, or other government funded health
care programs.

II. he Federal Regulations.

The governing federal regulations (Regulations) are found
in 42 C.F.R. Parts 498, 1001, and 1002 (1988). Part 498
governs the procedural aspects of this exclusion case and
Parts 1001 and 1002 govern the substantive aspects.

In accordance with section 498.5(i), a practitioner,
provider, or supplier who has been excluded from program
coverage is "entitled to a hearing before an ALJ
(Administrative Law Judge)." The excluded individual or
entity has a right to request a hearing before an ALJ on
the issues of whether: (1) he or she was, in fact,
convicted; (2) the conviction was related to the delivery
of an item or service under Medicare or Medicaid; and (3)
the length of the exclusion is reasonable. 42 C.F.R.
1001.128(1988).

The I.G. is required by section 1001.123(a) to send
written notice of his determination to exclude an
individual or entity from participation in Medicare, when
he has "conclusive information that the individual or
entity has been convicted of a crime related to the
3

delivery of an item or service" under the Medicare or
Medicaid progran.

BACKGROUND

On December 28, 1988, the I.G. issued a notice (Notice)
to Petitioner, which stated that Petitioner would be
excluded from participation in the Medicare and Medicaid
programs for a period of five years, commencing 20 days
from the date of the Notice. The Notice stated that the
basis for these exclusions was Petitioner's conviction of
an offense covered by the mandatory provisions of section
1128(a) (1).

By letter dated February 23, 1989, (Request), Petitioner
timely requested a hearing before a federal ALJ, and this
case was docketed.

I conducted a prehearing telephone conference on April
25, 1989. During the prehearing conference: (1)
Petitioner admitted that he was "convicted" of a criminal
offense within the meaning of section 1128(i) of the Act,
and (2) the I.G. expressed his intention to file a motion
for summary disposition. I determined that Petitioner
had raised legal issues in his Request, which could be
further developed by the parties in written briefing. I
further determined that the material facts of this case
were not in dispute. On May 1, 1989, I issued a
Prehearing Order and schedule for filing motions for
summary disposition (Prehearing Order). Thereafter, the
I.G. submitted a motion for summary disposition (Motion),
a brief in support thereof, and nine exhibits.

Petitioner submitted a brief in support of his opposition
to the I.G.'s motion (Opposition) and one exhibit. The
parties submitted a stipulation regarding the
authenticity of I.G. Ex. 1- 3. Petitioner subsequently
filed supplemental points and authorities in opposition
to the I.G.'s motion (Supplemental), and the I.G. fileda
reply to Petitioner's Opposition and a reply to
Petitioner's Supplemental.

2 Section 1001.123 provides that the period of

exclusion is to begin 15 days from the date on the
notice; however, the I.G. allows five days for mailing.
42 C.F.R. 1001.123.
4

ISSUES

1. Whether Petitioner was convicted of a criminal
offense "related to the delivery of an item or service"
under the Medicaid program, within the meaning of section
1128(a) (1) of the Act.

2. Whether the I.G.'s determination to exclude
Petitioner from participation in the Medicare program,
and to direct that he be excluded from participation in
the Medicaid program, for a period of five years, is
mandated by law.

ONCLU: w

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. Petitioner is a physician in private practice in
Fresno, California. I.G. Br./2.

2. On May 18, 1987, Petitioner was charged with 12
counts of violating section 14107 of the California
Welfare and Institutions Code, Fraudulent Claims; Intent;

3 Citations to the record in this Decision and
Order are as follows:

Petitioner's Brief P.Br./ (page)

Petitioner's Supplemental P. Supp. Br./ (page)
Points and Authorities

I.G.'s Brief I.G. Br./ (page)

I.G.'s Reply Brief I.G. Rep. Br./ (page)

I.G.'s Reply to Petitioner's 1.G. Supp.

Supplemental Points and Rep. Br./ (page)
Authorities

Petitioner's Exhibits P. Ex. (letter) / (page)

I.G.'s Exhibits I.G. Ex. (number) / (page)
5

Punishment; Other Enforcement Remedies.’ P. Br./2; I.G.
Ex. 1.

3. Petitioner entered into a plea bargain by which he
agreed to plead guilty to four counts of violating
section 2261 of the Business and Professions Code.” I.G.
Ex. 2; P. Br./3-4, 6; I.G. Br./3.

4. Petitioner pled guilty to and was convicted of four
counts of violating section 2261 of the Business and
Professions Code. I.G. Ex. 2; I.G. Ex. 3; P. Ex. A/2;
P. Br./l.

5. Petitioner stipulated that the four counts to which
he pled guilty were reasonably related to Counts One,
Four, Seven, and Ten, of the May 18, 1987 charge filed
against Petitioner.® I.G. Ex. 2; I.G. Br./3; P. Br./3-4.

Section 14107 provides that

“Any person whom with intent to defraud,
presents for allowance or payment any false or
fraudulent claim for furnishing services or
merchandise, knowingly submits false
information for the purpose of obtaining
greater compensation than that to which he is
legally entitled for furnishing services or
merchandise, or knowingly submits false
information for the purpose of obtaining
authorization for furnishing services or
merchandise under this chapter [Basic Health
Care] or Chapter 8 [Prepaid Plans} is
punishable by imprisonment in the county jail not
longer than one year or in the state prison, or
by fine not exceeding five thousand dollars, or
by both such fine and imprisonment."

5 Section 2261 of the California Business and
Professions Code provides that:

“knowingly making or signing any certificate of
other document directly or indirectly related
to the practice of medicine or podiatry which
falsely represents the existence or "non-
existence of a state of facts, constitutes
unprofessional conduct."

® counts One, Four, Seven, and Ten of the May 18,
1987 Complaint alleged that Petitioner "did willfully,
unlawfully, and with intent to defraud, present to
(continued...)
6

6. Petitioner admitted that he was "convicted" of a
criminal offense within the meaning of section 1128(i) of
the Act. Prehearing Order/2.

7. The four counts to which Petitioner pled guilty were
related to Petitioner's commission of fraud against the
Medicaid program. I.G. Ex. 2; P. Br./2.

8. Petitioner was convicted of a criminal offense
“related to the delivery of an item or service" under the
Medicaid program within the meaning of section 1128(a) (1)
of the Act.

9. The I.G. must exclude individuals or entities from
participation in the Medicare program, and direct their
exclusion from participation in the Medicaid program, for
a minimum five year period, if they have been convicted
of a criminal offense related to the delivery of an item
or service under the Medicaid program.

10. The I.G. does not have the discretion to exclude an
individual or entity from participation in the Medicare
and Medicaid programs, based upon the permissive
provisions of section 1128(b) of the Act, in instances
where the individual or entity has been convicted of a
criminal offense which is “related to the delivery of an
item or service" under the Medicare or Medicaid program.

11. The I.G. acted properly in excluding and directing
the exclusion of Petitioner from participation in the
Medicare and Medicaid programs for the minimum period of
five years.

12. The principles pronounced in United States v.
Halper, 109 S. Ct. 1892 (1989), are not applicable to the
facts of this case.

$(...continued)
Computer Sciences Corporation and the state of California
for allowance or payment a false or fraudulent Medi-cal
claim for furnishing services." These counts pertained
to Medi-Cal claim numbers 6157281909701, 6174122526001,
6195301108101, and 6210260300901 for services allegedly
rendered to Bouakeo Phonexa, Medi-Cal Identification
number 103046180002.
7
I SS

I. The Minimum Mandatory Five Year Exclusion
Provisions Apply In This Case.

Section 1128(a)(1) of the Act requires the I.G. to
exclude individuals or entities from the Medicare
program, and direct their exclusion from the Medicaid
program, for a minimum period of five years, when such
individuals or entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
the meaning of section 1128(a)(1) of the Act.

Congress' purpose for the imposition of a five-year
minimum period of exclusion for individuals or entities
convicted of criminal offenses related to the delivery of
an item or service under the Medicare and Medicaid
programs is clear. In the legislative history of the
enactment of the Medicare and Medicaid Patient and
Program Protection Act of 1987, Congress stated that:

"A minimum five-year exclusion is appropriate,
given the seriousness of the offenses at

issue. ... Moreover, a mandatory five-year
exclusion should provide a clear and strong
deterrent against the commission of criminal acts."

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. and Admin. News 682, 686.

In making the determination of whether an individual or
entity must be excluded from participation in the
Medicare and Medicaid programs based upon the mandatory
provisions of section 1128(a), two major issues must be
addressed: (1) whether the individual or entity was
"convicted" of a criminal offense within the meaning of
section 1128(a)(1) and (i) of the Act, and (2) whether
the conviction was "related to the delivery of an item or
service" under the Medicare or Medicaid program. Both of
the above issues must be answered affirmatively in order
for a petitioner to be properly excluded from
participation in the Medicare and Medicaid programs based
upon the mandatory provisions of the Act.

A. "Convicted"
In response to the first issue, Petitioner admits that he

was "convicted" of a criminal offense within the meaning
of section 1128(i) of the Act. FFCL 6.
B. titi 's Conv "Rela 'o The Deliv:
Of An Item Or Service" Under The Medicare or Medicaid
Program.

With regard to the second issue, Petitioner does not
specifically address the issue of whether his conviction
was "related to the delivery of an item or service under
the Medicaid program." However, this issue must be
addressed in making a determination of whether Petitioner
was properly excluded from participation in the Medicare
and Medicaid programs. In order to determine the
existence of a relationship between the criminal offense
for which Petitioner was convicted, and the delivery of
an item or service under the Medicare or Medicaid
program, it is necessary to examine the specific criminal
offense for which Petitioner was convicted, and the
actions of Petitioner which formed the basis for the
conviction.

Petitioner was convicted of four counts of violating
section 2261 of the California Business and Professions
Code, Unprofessional Conduct. FFCL 4. Originally,
Petitioner was charged with 12 counts of violating
section 14107 of the California Welfare and Institutions,
Fraudulent Claims; Intent; Punishment; Other Enforcement.
FFCL 2. However, pursuant to a plea-bargain, Petitioner
pleaded guilty to, and was convicted of, four counts of
violating section 2261 of the California Business and
Professions Code. FFCL 3, 4.

Petitioner stipulated that the four counts, for which he
was convicted, were reasonably related to Counts One,
Four, Seven, and Ten, of the original twelve counts with
which he was charged. FFCL 5. Those counts charged that
Petitioner willfully, unlawfully, and with intent to
defraud, presented to Computer Sciences Corporation and
the State of California "for allowance or payment, a
false or fraudulent Medi-Cal claim for furnishing
services." FFCL 5. The charges specifically stated that
Medi-Cal claims were involved and that the claims were
for furnishing services. FFCL 5.

Two differing sets of facts were offered by the parties
as the basis for Petitioner's conviction. The I.G.-
asserts that Petitioner billed Medi-cal for undelivered
services, whereas Petitioner asserts that he filled in
information on the charts of patients after he was
notified that Medi-cal was going to audit his medical
charts as part of its investigation. Either version of
the facts underlying Petitioner's conviction is
sufficient to prove that Petitioner was convicted of a
9

criminal offense related to the delivery of an item or
service under the Medicaid program.

Based upon the I.G.'s version of the facts underlying the
conviction, Petitioner billed the Medicaid program for
services which were never provided. Congress
specifically intended to exclude individuals convicted of
this type of offense.’ Based upon Petitioner's version
of the facts, Petitioner filled in information on the
charts of patients to insure that he would be reimbursed
for services which he had rendered. Petitioner's failure
to keep adequate records which demonstrate the need for
services rendered is directly related to the delivery of
the item or service for which he seeks reimbursement.

7 In the legislative history to the 1977 enactment,
Congress stated that:

Perhaps the most flagrant fraud involves billings
for patients whom the practitioner has not treated.
A related form of fraud involves claims for
services to a practitioner's patients that were not
actually furnished and intentionally billing more
than once for the same service.

H.R. Rep. No. 393-Part II, 95th Cong., 1st Sess. 47,
reprinted in 1977 U.S. Code Cong. & Admin. News 3039,
3050.

Congress reiterated its intent by enacting the Medicare
and Medicaid patient and Program Protection Act of 1987,
Pub. L. 100-93 (August 1987), and by stating that its
purpose in enacting the legislation was:

to improve the ability of the Secretary and
Inspector General of the Department of Health and
Human Services to protect the Medicare, medicaid,
Maternal and Child Health Services Block Grant, and
Title xx Social Services Block Grant from fraud and
abuse, and to protect the beneficiaries from
incompetent practitioners and from inappropriate
and inadequate care.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. & Admin. News 682.

Congress did this by providing a minimum mandatory period
of exclusion for those convicted of criminal offenses
which relate to the delivery of an item or service.
10

The determination of whether a conviction is related to
the delivery of an item or service under the Medicaid
program “must be a common sense determination based on
all relevant facts as determined by the finder of fact,
not merely a narrow examination of the language within
the four corners of the final judgement and order of the
criminal trial court." H. Gene Blankenship, v. The
Inspector General, Civil Remedies Docket No. C-67 (1989)
at p. 11. As stated in Jack W. Gree v. The spector
General, DAB Decision No. 1078 (1989) at p. 7, criminal
offenses may be related to the delivery of an item or
service because "they concern acts that directly and
necessarily follow under the health care program from the
delivery of the item or service."

In this case, Petitioner's stipulation and either version
of the facts underlying Petitioner's conviction have
provided the relationship between his conviction and the
delivery of an item or service under the Medicaid
program. The fact that Petitioner was not specifically
convicted of Medi-Cal fraud is irrelevant.

Therefore, I conclude that Petitioner was convicted of a
criminal offense "related to the delivery of an item or
service" under the Medicaid program within the meaning
off section 1128 of the Act.

II. The Permissive Provisions Of Section 1128 Of The Act
Do Not Apply To This Case

Petitioner also asserts that his conviction was directly
related to fraud or financial misconduct, as defined in
section 1128(b)(1) of the Act, and therefore, the I.G.
must exclude Petitioner based upon the permissive
provisions of the Act, and, not the mandatory provisions
of section 1128(a) (1).

Petitioner has misconstrued the requirements of the Act.
The Act does not present the I.G. with an "option" to
exclude an individual or entity, for a period of five
years, who has been convicted of a criminal offense which
is related to the delivery of an item or service under
the Medicaid or Medicare programs, but requires that the
I.G. exclude that individual or entity from participation
in the Medicare program and to direct that he be excluded
from participation in the Medicaid program.” The

8 Brown v. State Department of Health, 150 Cal.
Rptr. 344, 86 Cal. App. 3d 548 (1978), cited by
Petitioner's counsel, is not relevant to the facts of
this case.
11

permissive provisions of 1128(b)(1) were enacted to
broaden the category of individuals and entities which
may be excluded from participation in the Medicare and
Medicaid programs, not to provide an alternative basis
for excluding, or alternative length of exclusion, for
individuals whose behavior may be enunciated within the
provisions of 1128(b). If there has been a conviction,
the initial determination to be made by the I.G. is
whether the conviction was related to the delivery of an
item or service under the Medicaid or Medicare programs.
If the response to that issue is in the affirmative, the
inquiry ceases, and the individual or entity is properly
excluded based upon the mandatory provisions of section
1128(a). If the response is in the negative, the I.G.
will proceed to determine whether the individual's or
entity's behavior or conviction falls within the realm of
behaviors and convictions addressed in section 1128(b).
As stated in Greene, the I.G. "has no obligation under
the statute to decide that section 1128(b)(1) would not
apply before imposing the mandatory provisions of section
1128(a)." Id. at 10.

Since the Petitioner was "convicted" of a criminal
offense and I have concluded that the conviction was
"related to the delivery of an item or service" under the
Medicaid program within the meaning of section 1128(a) (1)
and (i) of the Act, I conclude that the I.G. was required
to exclude the Petitioner for a minimum of five years.

III. The Principles Pronounced in United States v.
Halper Do Not Apply In This Case.

Petitioner asserts that the recent Supreme Court decision
in United States v. Halper, 109 S.Ct. 1892 (1989), should

apply to excuse him from a mandatory five year exclusion
from participation in the Medicare and Medicaid prograns.
I disagree with Petitioner's assertion. In Halper, the
Supreme Court held that, under a limited number of
circumstances, the imposition of a civil monetary penalty
may be viewed as a "punishment," and as such, may violate
the Double Jeopardy Clause of the Sixth Amendment to the
United States Constitution. The issue to be addressed in
determining the applicability of Halper to this case is

° Since I have found and concluded that the

mandatory exclusion provisions of section 1128(a) (1)
apply in this case, I need not address the issue raised
by the Petitioner of whether I should make a de novo
determination to reclassify the Petitioner's criminal
offense as subject to the permissive authority under
section 1128(b) of the Act.
12

whether Petitioner's conviction was based upon federal
law, and in a federal court. If Petitioner's conviction
was in a state court, and based upon state law, the
"Separate Sovereign Doctrine" would prohibit the Double
Jeopardy Clause from taking effect.

Under the Separate Sovereign Doctrine, one sovereign,
(i.e., the United States Government), is not barred from
seeking a sanction against an individual, even though
another sovereign (i.e., a state government), may already
have imposed sanctions against the individual based upon
the same conduct or crime.

In this case, Petitioner was convicted in a state court
based upon his violation of state law. The sanctions
imposed by that state court have no bearing upon the
imposition of sanctions by the federal government based
upon Petitioner's violation of federal law, even though
both sanctions arise from the same conduct. Thus, I
conclude that the principles pronounced in Halper do not
apply to Petitioner's case.

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I conclude the I.G. properly
excluded the Petitioner from the Medicare and Medicaid
programs for the minimum mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
